Citation Nr: 1740008	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative arthritis with capsulitis and chondromalacia patella of the left knee.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative arthritis with capsulitis and chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1960 to July 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  

In May 2017, the Veteran presented testimonial evidence at a Board hearing held via videoconferencing equipment, before the undersigned Veteran's Law Judge.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, further development is found necessary prior to adjudication of the Veteran's claims here on appeal.

At the May 2017 Board hearing, the Veteran testified that his knee disabilities had worsened since his most recent VA examination in March 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, on remand, the Veteran should be scheduled for an additional VA examination to assess the current severity and manifestations of his service-connected disabilities of the bilateral knees.

As the Board is remanding the case for further development, additional efforts should be made to ensure any outstanding VA treatment records are associated with the claims file, and the Veteran should be asked to provide any necessary authorization to enable VA to obtain any relevant outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all of the Veteran's outstanding and updated VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to the Veteran's knees which he would like VA to obtain, including any outstanding relevant records from St. Vincent Medical Center and South East Orthopedic Specialists.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

3.  After completing the above, and associating any newly-provided treatment records with the claims file, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional to assess the current severity of his service-connected bilateral knee disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right knee and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each knee after three repetitions of movement, and state whether there is additional functional impairment of the knee due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of either knee due to pain, weakness, excess fatigability, and/or incoordination during flare-ups and/or when the joint is used repeatedly over time.  The Veteran's reports of the effects, frequency, and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes, requiring the Veteran to sit for Z minutes/hours" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion of each knee during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures reportedly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as the medical evidence of record, in making this determination.  If an estimate as to approximate additional degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided, and provide as thorough of a description of the typical additional functional impairment during flare-ups and upon extended use as possible. 

d.  Considering the evidence of record, objective findings from the examination, and the Veteran's subjective reports, indicate whether the Veteran has any recurrent subluxation and/or other instability of the knee(s), and if so, note the extent and severity of such instability (i.e. slight, moderate, or severe).  If the lay and medical evidence demonstrates instability for only a portion of the appeal period, the examiner should describe the severity of the instability (slight, moderate, or severe) and specify the approximate time period during which such instability was present, to the extent possible.

e.  Comment on the functional impact of the Veteran's knee disabilities on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations to physical and sedentary occupational tasks.  If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed must be included.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, re-adjudicate the Veteran's claims of entitlement to disability ratings in excess of 10 percent for service-connected left knee disability and in excess of 10 percent for service-connected right knee disability.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




